AO 1Q6A (08/18) Applicationfora WafratubyTclcphoncorOihcrReliablc Electronic Means

                                                                                                   DISTRICT COURT OF GUAM
                                     United States District Court
                                                                        forU,e                                  JUL 14 2020
                                                                 District of Guam
                                                                                                        JEANNE G. QUINATA
              In the Matter ofthe Search of                                  ^                             CLERK 0F eGldRT
         (Bric/Iy describe the property'to he searched                      )
          or identij}' the person by name and address)                       ^           Case No
  2006 Red BMW GLP#SJ2924:2013 Gray Kia Forte                                >                    /h"^ ^ 20 ~0007"I
 GLP #CP2823:2006
     #CP2823; 2006 White lnfinitiM35.GLP#AT861:
                             Infiniti M35. GLP#AT861:                       )                     f 1O ^
       2013 black Infiniti G37, GLP# SJ5502                                 )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC IMEANS

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to he searched and give its location):
 2006 Red BMW GLP #SJ2924; 2013 Gray Kia Forte GLP #CP2823; 2006 White Infiniti M35, GLP#AT861; 2013 black
 Infiniti G37. GLP# SJ5502. Property further described in Attachment A.
located in the                                    District of                    Guam                      ,there is now concealed
person or describe the property to be seized)'.

 See Attachment B which is incorporated herein.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 fif evidence ofa crime;
                 fif contraband, fruits ofcrime, or other items illegally possessed;
                fff property designed for use, intended for use, or used in committing a crime;
                 □ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:

             Code Section                                                               (Dffense Description
        21 use 841 (a)(1) & 846                    Distribution of Methamphetamlne


          The application is based on these facts:



           fif Continued on the attached sheet.
           O Delayed notice of                    days (give e.xaci ending date if more than 30 days:                           ) Is requested under
               18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                        Applicant's signature

                                                                                                 SHAWN AYUYU. TFO, DEA
                                                                                                        Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crlm. P. 4.1 by
                          tslaphone                                 (sped/)' reliable electronic means).        .

Date:            , .                                                             ^         ^ ^
                                                                                                           Judge's sigttaiure

City and state: Hagatna, Guam                                                        MICHAEL J. BORDALLQ, U.S. Magistrate Judge
                                                                                                        Printed name and title




                    Case 1:20-mj-00071 Document 1-1 Filed 07/14/20 Page 1 of 14                                                                        f)
                                           AFFIDAVIT


       I, Shawn Ayuyu, being duly swom,hereby depose and state as follows:

A.     Background of Affiant

        1. I make this affidavit in support ofan application for a search warrant for the

following vehicles a 2006 Red BMW GLP #SJ2924; a 2013 Gray Kia Forte GLP #CP2823; a

2006 White Infiniti M35,GLP#AT861; and, a 2013 black Infiniti G37,GLP# SJ5502.

       2. I am a Police Officer III with the Guam Police Department(GPD)and have been so

employed since October 2007. I have been assigned to the Neighborhood Patrol Division,

Property Crimes Unit, Special Operations Division(SOD), Special Weapons and Tactics SOI

(SWAT),Marine Patrol Division, Special Investigations Section(SIS)and the Mandana Drug

Task Force(MDTF).I completed the Secret Service's National Computer Forensic SOI Institute

(NCFI)training in July, 2018, which certified me to perform digital forensic analysis on a variety

of media devices such as computer hard drives, mobile devices such as androids and cell phones

using a Forensic Evidence Recovery Device(FRED).

       3. I am also a Task Force Officer(TRO)with the Drug Enforcement Administration

(DBA)and have been so since August of2018. As a TFO,my job and assignment includes, but

is not limited to,the investigation of violations of Title 21, United States Code, Sections

841(a)(1), 846, 843(b)and 856, which includes the detection, identification, and apprehension of

those individuals involved in narcotics trafficking offenses as well as Title 18, United States

Code Section 1957.


       4. As a TFO,I have participated in investigations ofcriminal violations ofthe Federal

Controlled Substances Act. I have also participated in undercover investigations involving the

purchase ofcontrolled substances, assisted in the execution of state, local and federal search




          Case 1:20-mj-00071 Document 1-1 Filed 07/14/20 Page 2 of 14
warrants relating to controlled substances and have conducted numerous surveillance and

controlled deliveries in connection with narcotic investigations.

 B.    Probable Cause


       5. On Monday, October 07,2019, your affiant and DEA Special Agent(SA)Jason

Correra conducted an in-person interview with a Source of Information (SOI). The SOI

provided information on the drug trafficking activities ofthe SOI and Martha Leticia BURGOS

(BURGOS). The SOI stated that BURGOS resides in Victorville, California and is a main

source ofcrystal methamphetamine for Guam. The SOI also stated that Jacob "Kadi"

Manibusan(Manibusan)and Darrell Guerrero (Guerrero), who both reside on Guam,assist

BURGOS in facilitating drug transactions and receiving drug proceeds for BURGOS. BURGOS

has provided the SOI with methamphetamine via mail through the U.S. Postal Service(USPS)

and the SOI received the packages at a post office box known to the SOI. The SOI provided

information that Manibusan and Guerrero are the two individuals the SOI knows who were

instructed by BURGOS to retrieve the profits firom the recent sale of methamphetamine shipped

firom BURGOS to Guam.

       6. According to the SOI, he/she received packages firom BURGOS on three different

occasions. The first package was shipped by BURGOS to the SOI and arrived on Guam via

USPS sometime in late August 2019. The package contained about three(3)to four(4)oimces

ofcrystal methamphetamine. The package was sent as a 'trial run" or test to see if the package

containing the drug would be detected by law enforcement. The SOI stated that BURGOS

wanted $1,500.00 for the contents ofthe first package and the SOI would keep any profit over

this amount




          Case 1:20-mj-00071 Document 1-1 Filed 07/14/20 Page 3 of 14
       7. The SOI stated that BURGOS sent a second package to him/her sometime on or about

September 18-19,2019. The second package contained approximately 10 ounces of

methamphetamine. The SOI stated that BURGOS wanted $1,000.00 per ounce of

methamphetamine. The SOI stated that Guerrero purchased approximately 9 oimces from the.10

ounces supplied by BURGOS for $250.00 a gram, and gave the SOI approximately $10,000.

After the completed sale ofthe methamphetamine,the SOI received in September 18-19,2019,

BURGOS instructed the SOI to contact Manibusan to retrieve the $10,000.00. Manibusan

retrieved the $10,000 which was placed outside the SOI's residence.

       8. The SOI consented to a search ofhis/her cell phone- Your Affiant reviewed the

information contained in the SOI's phone which corroborated the information provided by the

SOI which showed that BURGOS contacted the SOI and informed him/her that a third package

was sent on September 27,2019 and that the package contained approximately 14 ounces of

methamphetamine.

       9. I am aware that BURGOS has a prior conviction in the District Court of Guam in

Criminal Case No. 12-00065-001 for the offense of Conspiracy to Distribute over Five Himdred

(500)Grams of Methamphetamine and was sentenced on June 4,2014 to a time served term of

imprisonment I am also aware that BURGOS'case was transferred to the District Court for the

Central District of California on May 25,2018 and that BURGOS was to reside in Victorville,

California. A review ofthe SOI's criminal history revealed that the SOI was arrested in Guam

in 2016,for Home Invasion. In May of2018,the SOI pled guilty and was sentenced to a two

year probationary term. In January of2020,the SOI was arrested for Possession ofa Scheduled

II Controlled Substance with Intent to Deliver and is currently on pretrial release with the

Superior Court of Guam.




          Case 1:20-mj-00071 Document 1-1 Filed 07/14/20 Page 4 of 14
       10. On or about September 27,2019, USPIS Inspector Richard A. Tracy intercepted a

suspicious package and applied for a search warrant(MJ 19-00071)for one U.S. Priority Mail

Package Bearing the Printed Name of Roland Tydingco,PC Box 4126, Hagatna, GU 96932,

United States (hereafter Tydingco package)that was sent firom Jessica Benson 15426 Chaparral

St. Victorville CA 92394-5503 United States. The Tydingco package also contained tracking

number 9405 5036 9930 0117 1017 50. On the same date,the Magistrate Judge issued search

warrant MJ19-00071 for the Tydingco package. The Tydingco package contained approximately

398 grams ofa crystalline substance which tested presumptive positive for methamphetamine.

The methamphetamine was seized by the USPIS Inspectors. An open source check revealed that

BURGOS listed 1527 A Dakota Street Victorville, CA as her home address in February 2020.

Another open source check was conducted for P.O. Box 4126 Hagatna, Guam and revealed that

the SOl previously used the address as his/her mailing address.

       11. TFO Ayuyu received information from DEA SA Correa that on October 4,2019,SA

Correa informed the DEA Hawaii office that BURGOS would be traveling from Guam to Hawaii

via commercial airline. DEA Special Agents and Homeland Security Agents from Hawaii met

with BURGOS and seized approximately $36,981.00 in U.S. currency that was surreptitiously

concealed in comic books and on BURGOS'person.

       12. TFO Ayuyu reviewed the documents from the October 4, 2019. seizure provided by

SA Correa and noted that BURGOS had filled out a U.S. Customs Declaration Border Protection

form. When asked on block 13 "1 am(We are) carrying currency or monetary instruments over

$10,000.00 U.S. or foreign equivalent" BURGOS checked mark "No"and signed the customs

declaration form.




          Case 1:20-mj-00071 Document 1-1 Filed 07/14/20 Page 5 of 14
       13. TFO Shawn Ayuyu reviewed call logs and text messages from the SOFs cellular

phone and noted communications between the SOI and BURGOS through WhatsApp

Messenger. The contact was labeled"MAMMA MARTHA". The SOI identified"MAMA

MARTHA"to be BURGOS.


       14. TFO Ayuyu reviewed the WhatsApp text messages from the SOFs mobile device

and noted that on or about September 20,2019,BURGOS sent a message indicating that a

package noted as '^Shoes Tracking number 950552652667925654680''had been sent and asked if

the ''^package had arrived yet." TFO Ayuyu also noted that BURGOS requested the SOI pay

$1,000.00 per ounce. BURGOS also sent a message to the SOI stating that"soma people that

need'drugs, specifically referring to Guerrero. BURGOS informed the SOI"joyowr balance is

}OK and yes you can sale to Erick De Castro." BURGOS also instructed the SOI to ^'send Erick

De Castro all your small buyers, so you can clean up all the traffic at your place, as long as he

comes back to buy offofyou." BURGOS also informed the SOI''Plus you're paying IK each

instead each instead of1500."

        15. On or about September 21,2019 at approximately 8:38 a.m., the SOI sent a

WhatsApp text to BURGOS stating "/ made the IOK who do Igave it to." BURGOS responded,

"let me call Jacob see ifhe can get it. Do me afavor and wrap it in a box ofsome sort and gift

wrap it ifyou have or any kind ofpaper newspaperjust so it's not cash he pick up. It looks like a

gift. You don't happened to have a bank account." On this same date, BURGOS asked the SOI

if he/she had a bank account. The SOI responded "with Coast 360." TFO Ayuyu noted that on

September 21,2019, at approximately 11:26 a.m., BURGOS sent a WhatsApp text to SOI stating

"It's easier ifyoujust deposit the money into your bank account, you can do two (2)separate

deposit and send me a picture ofcheck with your signature on it only. Then Ican withdraw the




           Case 1:20-mj-00071 Document 1-1 Filed 07/14/20 Page 6 of 14
money like you're paying a billy BURGOS continued '''Andyou won 7 have to worry about

anything because the money will only be in the bankfor 24 hours before it's transferred out so it

looks like you only deposit the money because you have to payfor somethingy BURGOS also

stated "And it's a company it will go to, do you have paypal?""lean send you an invoice like

you bought something online...All you have to do is pay with your ATM card after you deposit

money in the banky On September 21,2019, at approximately 8:31 p.m., BURGOS sent

another message to the SOI asking "hey did Jacob ever meet up withyouy The SOI replied

"yeah Kudi came over and someone snitched on him and he was picked up by the Marshallsy

       16. On September 22,2019,at approximately 2:54 p.m., BURGOS sent a WhatsApp text

to SOI asking "hey did Jacob check you yesterday^ SOI responded "no and Istill have your

gjfty BURGOS responded,"lol moms gonna pick it up. Now Ihave tofind Jacob ass."

       17. Based on my review ofthe SOTs cellular phone,I believe that BURGOS uses

Whatsapp Messenger through a WhatsApp account to coordinate with the SOI when the

packages containing methamphetamine were shipped and expected to arrive on Guam.

       18. On January 7,2020, GPD Officers responded to the Leo Palace Resort, Guest

Towers,Room B-121 for an individual who appeared to be unresponsive. Housekeeping

mformed the jfront desk that the room was not vacated and discovered a male individual later

identified as Darrell J. Guerrero. Housekeeping staffattempted to wake up Guerrero who was

sleeping on the couch, but Guerrero was snoring loudly and would not awaken. While hotel staff

attempted to wake up Guerrero, staffnoted "meth pipes" and drug paraphernalia on a coffee

table. Items on the table were photographed and the police were contacted and notified.
Guerrero was later taken into custody and arrested by GPD officers. Law enforcement obtained

a search warrant for B-121 Guest Towers Leo Palace Resort and seized suspected




          Case 1:20-mj-00071 Document 1-1 Filed 07/14/20 Page 7 of 14
methamphetamine, drug paraphernalia and an undetermined amount of U.S. currency. On

January 22,2020, Guerrero was indicted in the District Court of Guam,Criminal Case No. 20-

00001,for Possession of Fifty or More Grams of Methamphetamine Hydrochloride with Intent to

Distribute. Based on my information, I believe that BURGOS is the supplier for DAMAI and

Guerrero.


        19. On Sunday,July 5,2020,GPD Patrol Officers Ben Cruz and Christopher Champion

responded to traffic crash on Route 26, Carnation Road, Mangilao, Guam, which involved a Kia

Van and discovered a female individual who was identified by a witness as being the sole

occupant and operator ofthe van who was later identified as Vhavna Kumari DAMAI(DAMAI).

After GPD officers met with and identified DAMAI,Officers made a check ofthe interior ofthe

vehicle and found an open Louis Vuitton bag in the back ofthe van which contained a clear

ziplock bag with a large amount ofa crystalline substance. The substance was weighed to be

approximately two(2)pounds and field tested which yielded a presumptive positive result of

methamphetamine. GPD Officers also located within the bag a large amount ofcurrency which

amounted to $32,531.00. Shortly thereafter a male adult identified as Jerome Camacho Cruz

(Cruz)arrived at the scene ofthe crash and informed the Officers that Cruz had rented the

vehicle jfrom Andy Rent-A-Car and allowed DAMAI to borrow the van.

       20. As Officer Cruz was checking the vehicle. Officer Champion met with DAMAI who

was outside the vehicle holding a black purse. Officer Champion asked DAMAI for

identification wherein DAMAI handed Officer Champion her purse. Officer Champion located
her identification card and also found a small heat sealed plastic straw on one end and cut on the

other end possibly containing methamphetamine residue. DAMAI was transported to the Guam




            Case 1:20-mj-00071 Document 1-1 Filed 07/14/20 Page 8 of 14
Regional Medical Center(GRMC)due to injuries sustained in the crash. DEA agents were

called, responded and seized the currency and methamphetamine from GPD.

       21. On Tuesday July 7,2020 at approximately 8:30 a.m., DEA TFO Dave Elliott arrived

at GRMC and met with Head Nurse Lynette Fires. Ms. Fires stated that she was the supervisor

on July 5,2020,the day DAMAI was admitted to the hospital. Ms. Fires stated that DAMAI was

wide awake until police arrived and appeared to be pretending that she was dazed and

confused. Ms. Fires stated the attending nurse for DAMAI was Rowena Futres. According to

Ms. Fires, and while speaking to DAMAI,DAMAI stated "I need to get out because I have

explaining to do." DAMAI stated several times that "they're going to put me in jail". Ms.Fires

wrote down DAMAI'S statements and when DAMAI was handed the discharge documents,

DAMAI scratched out writings that Ms. Fires wrote down and initialed the scratch out

portions. At about 5:17 p.m.,DAMAI was escorted out with a wheel chair to an unknown

vehicle waiting outside.

       22. TFO Ayuyu conducted a phone toll analysis ofDAMAI's cell phone and Cruz's cell

phone. TFO Ayuyu noted that DAMAI and Cruz's phone numbers that were volimtarily

provided to GPD and DEA agents were both on BURGOS'phone tolls. TFO Ayuyu utilizing

the Law Enforcement Records Management System(TERMS)and identified that DAMAI's

address is 386 Chalan Guihan, Summer Town Estates, Dededo, Guam. A residence verification

was conducted by DEA agents who observed vehicles parked along the road-way ofthe

residence. The vehicles were identified as a red BMW Guam License Plate(GLP)# SJ2924,and

another vehicle identified as a gray KIA Forte, GLP CP2823 which is registered to Tok Pun Kim

Damai who agents identified as the mother of Vhana DAMAI.




          Case 1:20-mj-00071 Document 1-1 Filed 07/14/20 Page 9 of 14
       23. On July 09,2020, TFO Ayuyu, utilizing the Department of Revenue Motor Vehicle

system conducted a check with the vehicles mentioned above and noted that DAMAI

had knowingly engaged in a monetary transaction, by transferring four vehicles into her name

over the past several days. A further check revealed that DAMAI is listed as the owner ofthe

following vehicles: a 2006 Red BMW GLP #SJ2924; a 2013 Gray Kia Forte GLP #CP2823;a

2006 White Infiniti M35,GLP#AT861; and,a 2013 black Infmiti G37, GLP# SJ5502 and were

later observed parked at the residence. Each ofthese vehicles is believed to have a value greater

than $10,000.00. DAMAI is currently unemployed. TFO Ayuyu believes that the four vehicles

are property which constitute or derive from the proceeds ofcriminal transactions, derived from

the illegal distribution of methamphetamine. TFO Ayuyu conducted a phone toll analysis ofthe

phone number which was listed on DAMATs vehicle registration information and discovered the

number to also appear on BURGOS'toll records.

       24. On July 10,2020,an administrative subpoena was issued to GTA TeleGuam

requesting for information for any accounts held in DAMAI's name. On July 13,2020, GTA

issued a response to the subpoena which indicated that DAMAI is an authorized user for an

account as well as the owner Tok Damai, DAMAI'S mother. The response indicated that the

physical address for the account is 112 Chalan Islan Guahan Apt. 386 Summertown Estates

Dededo,Guam. DEA agents verified through CORE Tech that the DAMAI's residence is Unit

386, Chalan Guahan,Summer Town Estates, Dededo, Guam. The response also indicated the

account was for a landline, internet and Digital TV. The account did not have any wireless cell

phone plans.

       25. This affidavit is being submitted for the limited purpose ofsecuring a search warrant

Therefore, I have not included each and every fact known to me concerning this investigation. I




         Case 1:20-mj-00071 Document 1-1 Filed 07/14/20 Page 10 of 14
have only set forth facts that I believe are necessary to establish probable cause to believe that

the information requested below potentially contains evidence of violations of Title 21, United

States Code, Sections 841(a)(1), Title 18 U.S.C. 1957, and other criminal activities.

       26. Based on the foregoing, I believe there is probable cause to believe that DAMAI is

engaged in conspiracy to distribute methamphetamine,in violation of21 U.S.C. 841(a)(1)and

money laundering,in violation of 18 U.S.C. 1957, and there is probable cause to believe that

DAMAI has utilized four vehicles to further this criminal activity.

                                   REQUEST FOR SEAJLING


       27. I further request that the Court order that all papers in support ofthis application,

including the affidavit and search warrant(s), be sealed until further order ofthe Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of

the targets ofthe investigation. Accordingly,there is good cause to seal these documents because

their premature disclosure may seriously jeopardize that investigation.


       28. Based on the forgoing, I request that the Court issue the proposed search warrant.

The Court has jurisdiction to issue the requested warrants because it is "a court ofcompetent

jurisdiction" as defined by 18 U.S.C. § 2711. Specifically, the Court is "a district court ofthe

United States...that-hasjurisdiction over the offense[s] being investigated." 18 U.S.C. §

2711(3)(A)(i).




                                                 10




         Case 1:20-mj-00071 Document 1-1 Filed 07/14/20 Page 11 of 14
                                       CONCLUSION


       29. Based on the forgoing,I request that the Court issue the proposed search warrant

described in Attachment A and seize the items described in Attachment B.


       FURTHER AFFIANT SAYBTH NAUGHT.




                                                          SHAWN A.AYUYU
                                                          Task Force Officer
                                                          Drug Enforcement Administration




                                              11




         Case 1:20-mj-00071 Document 1-1 Filed 07/14/20 Page 12 of 14
                                  ATTACHMENT A


                                Property to Be Searched



a 2006 Red BMW GLP #SJ2924;

a 2013 Gray Kia Forte GLP #CP2823;

a 2006 White Infiniti M35,GLP#AT861; and,

a 2013 black Infiniti G37,GLP# SJ5502




                                            12




        Case 1:20-mj-00071 Document 1-1 Filed 07/14/20 Page 13 of 14
                                            ATTACHMENT B



1. Controlled substances, in particular, but not limited to, methamphetamine. Methamphetamine

processing and distribution equipment such as scales, cutting devices, cutting materials, and packaging

materials.


2. Items of personal property which tend to identify the ownership ofthe vehicle that is the subject ofthis

warrant, including but not limited to registration documents and ownership documents and evidence of

financial transactions relating to obtaining, transferring, secreting or spending large sums of money

acquired and foreign banks documents and/or financial institutions and their attendant services.

Paperwork to include, but are not limited to, private automobiles.

3. Cellular Phones owned by DAMAI.




                                                    13




             Case 1:20-mj-00071 Document 1-1 Filed 07/14/20 Page 14 of 14
